ACCEPTED
                                                                                      03-14-00819-cv
                                                                                             5198000
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                 5/7/2015 3:29:41 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK




                                                                    FILED IN
                         CAUSE NO. 03-14-00819-CV            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             5/7/2015 3:29:41 PM
                                                               JEFFREY D. KYLE
              IN THE COURT OF APPEALS FOR THE               THIRD Clerk
               COURT OF APPEALS DISTRICT OF TEXAS,
                               AUSTIN, TEXAS



                               JUDY WEIRICH,
                                   Appellant

                                       vs.


       IESI CORPORATION AND SOUTHSIDE WRECKER, INC.,
                                   Appellees


                ON APPEAL FROM THE 33RD JUDICIAL
            DISTRICT COURT OF BLANCO COUNTY, TEXAS
                       CAUSE NO. CV07387



                 UNOPPOSED MOTION FOR EXTENSION
                 OF TIME TO FILE BRIEF OF APPELLEE



TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS OF
THE STATE OF TEXAS, AUSTIN, TEXAS:

      NOW IESI CORPORATION ("IESI"), Appellee in this cause, and files this its

Unopposed Motion for Extension of Time to File Brief of Appellee; and in support

thereof would respectfully show this Honorable Court as follows:
                                             I.


       Appellant filed her brief on April 16,2015. Appellee' s Brief is currently due on


May 18,2015. This is the first request for an extension of the deadline for filing Brief


ofAppellee herein.


                                             II.


       In addition to the undersigned appellate counsel's typically busy trial and


appellate schedule, the undersigned is engaged to an unusual extent at present in


preparing a Motion for Summary Judgment with extensive evidence therein, as well as

preparing for the upcoming trial of Cause No. 2008-08-4615-1, styled Co-wen Island


Properties, L.P. vs. John R. Freeland, et al. pending in the 445th Judicial District


Court ofCameron County, Texas.


                                            III.


       By reason of the foregoing, Appellant respectfully requests of this Honorable


Court a thirty-day extension until Wednesday, June 17,2015 in which to file the Brief


ofAppellee in this matter. This extension of time will not work a hardship upon any


party, and will facilitate the presentation of briefs sufficient to apprise the Court of the


pertinent facts and law governing the issues at bar and to assist this Honorable Court


in a correct and complete resolution thereof.
                                          IV.


       Pursuant to Rule 10.1(a)(5), Tex. R. App. P., the undersigned counsel for


Appellee has conferred with Mr. Zachary P. Hudler, counsel for Appellant, and Mr.

George J. Petras, counsel for Co-Appellee, who do not oppose this extension motion


ofAppellee.


                                           V.


       This extension is not sought for delay only, but so that justice may be done.


                                      PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee respectfully prays that

this Unopposed Motion for Extension to Time to File Brief of Appellee be granted;


and for such other and further relief, at law or in equity, to which Appellee might show


itself justly entitled.

                                        Respectfully submitted,


                                        THORNTON, BIECHLIN, SEGRATO,
                                        REYNOLDS & GUERRA, L.C.
                                        100 N.E. Loop 410, Suite 500
                                        San Antonio, TX 78216
                                        Telephone: 210/342-5555
                                        Telecopier: 210/525-0666

                                        By: sA^aughan E. Waters
                                                Vaughan E. Waters
                                                State Bar No. 20916700
                                                ATTORNEYS FOR IESI
                                                CORPORATION
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been forwarded to the following this 7 day of May, 2015.

      Mr. Zachary P. Hudler VIA FACSIMILE TO 830/868- 7636
      Zachary P. Hudler, PC
      P.O. Box 1728
      JohnsonCity,TX78636
      Attorneys for Appellant

      Mr. George J. Petras VIA FACSIMILE TO 512/334-9709
      The Petras Law Firm
      1504 San Antonio St.
      Austin, TX 78701
      Attorneys for Southside Wrecker, Inc.



                                      s/ Vauehan E. Waters
                                      Vaughan E. Waters